Citation Nr: 9908552	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
and tobacco use.  

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to tobacco use and nicotine 
dependence during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from November 1965 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
nicotine dependence and tobacco use is not plausible.  

2.  The claim of entitlement to service connection for 
coronary artery disease, to include as secondary to tobacco 
use and nicotine dependence during service is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
nicotine dependence and tobacco use is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
coronary artery disease, to include as secondary to tobacco 
use and nicotine dependence during service is not well 
grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims are 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a medical 
diagnosis or a medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In order for a 
claim for service connection to be considered well grounded, 
there must be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  When a veteran served continuously for ninety (90) 
days or more during a period of war or peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1997); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1)  
Whether nicotine dependence may be considered a disease for 
purpose of the laws governing veterans' benefits, (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
veteran in the present case filed his claim in 1993, the 
statutory change will not affect the disposition of this 
appeal.  

The veteran's service medical records are silent for any 
findings regarding nicotine dependence, tobacco abuse, or 
coronary artery disease.  The report of his service 
separation examination reflects that his heart and vascular 
system were normal.  

The veteran has submitted statements reflecting that he began 
to smoke during service.  He has submitted private treatment 
records reflecting that he was treated for pneumonia in 
December 1976.  The report of a December 1976 private chest 
X-ray reflects that the veteran's heart was not enlarged and 
the great vessels were normal.  

A March 1993 VA hospital discharge summary reflects diagnoses 
including acute myocardial infarction.  An April 1993 private 
cardiac catheterization report reflects an impression that 
includes significant three-vessel coronary artery disease and 
tobacco abuse.  

In order for the veteran's claims of entitlement to service 
connection for nicotine dependence and tobacco abuse, and for 
coronary artery disease, to include as secondary to tobacco 
abuse and nicotine dependence during service, to be well 
grounded, he must submit medical evidence that he currently 
has these disabilities and that they are related to active 
service.  The veteran has indicated that he began smoking 
during active service and he is competent to report this 
detail.  However, while his statements are presumed credible 
for purposes of this appeal, he is not qualified, as a lay 
person, to establish a medical diagnosis or medical etiology 
merely by his own assertion, as such matters require medical 
expertise.  See Grottveit and Espiritu.  There is no 
competent medical evidence that reflects that the veteran 
currently has nicotine dependence or that either tobacco 
abuse or nicotine dependence are etiologically related with 
his active service.  Further, while the competent medical 
evidence reflects that the veteran currently has coronary 
artery disease, there is no competent medical evidence that 
shows that it existed during his active service or within one 
year following discharge, or that it is related to his active 
service in any way.  The Board, therefore, concludes that 
without the requisite competent medical evidence indicating 
that either the veteran currently has the disability or that 
currently manifested disability is related to active service, 
his claims for service connection are not well grounded.  
Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for claims for disability compensation for the above 
discussed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for nicotine dependence and tobacco abuse 
is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for coronary artery disease, to include as 
secondary to tobacco abuse and nicotine dependence during 
service, is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

- 2 -

- 1 -


